—In an action to recover damages for breach of contract, the defendant appeals (1), as limited by its brief, from so much of an or*252der of the Supreme Court, Kings County (R. Goldberg, J.), dated March 26, 1999, as, upon granting the plaintiffs motion for leave to reargue its prior motion for summary judgment on the complaint, granted summary judgment to the plaintiff, and (2) from a judgment of the same court, entered April 26, 1999, which is in favor of the plaintiff and against it in the principal sum of $166,284.46.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought, up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff demonstrated its entitlement to judgment as a matter of law by submitting evidence that it satisfactorily completed the work required under a construction subcontract with the defendant. In opposition, the defendant failed to submit evidence raising a triable issue of fact as to whether the plaintiff properly performed its obligations under the contract (see, Marten Floor Corp. v Crane-Hogan Structural Sys., 176 AD2d 1221; Bialo v Walter Lawlor, Inc., 160 AD2d 559). Accordingly, the Supreme Court properly granted summary judgment to the plaintiff. Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.